DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1, 4-7, 14-17, 22, 23, 25-28, 30, 32, and 34 are pending.	
	Claims 1, 4-7, 14-17, 28, 30, 32, and 34 are currently amended.
	Claims 2, 3, 8-13, 18-21, 24, 29, 31, 33, and 35 are cancelled.	
 	Claims 26 and 27 are withdrawn as being drawn to non-elected groups and/or species.
	Claims 1, 4-7, 14-17, 22, 23, 25, 28, 30, 32, and 34 are currently under consideration to the extent that they read upon Applicant’s elected species.  It is noted that in the process of searching for Applicant’s elected species of glyceryl monostearate prior art was found that reads upon glyceryl behenate.  As such, for the sake of compact prosecution, species election is being expanded to include glyceryl behenate.  
	Rejection not reiterated herein are to be considered withdrawn.

New Grounds of Rejection – Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4-7, 14-17, 22, 23, 25, 28, 30, 32, and 34 (all claims currently under consideration) is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Odidi et al (US 2004/0009219), Blakemore et al (U.S. Patent number 6,596,900)(IDS Reference) and Gallop et al (U.S. PreGrant Publication number 2003/0176398)(IDS Reference).
Odidi teaches a controlled release delivery device comprising an active agent (see entire document for instance, Abstract).  The active agent is taught as being selected from the group including gabapentin, and is taught as being utilized in an amount of 1-80% (see entire document for instance, [0027] and claims 2 and 3).  The composition is taught as being in the form of a tablet (see entire document, for instance, [0025] and claim 18).  The composition further comprises a lipophilic polymer, and preferably, glyceryl palmitostearate in an amount of 1-50% (see entire document, for instance, [0029] and claims 4 and 21).  
Odidi, while teaching the combination of 1-80% gabapentin and 1-50% glyceryl palmitostearate, does not directly recite the instantly claimed derivative of gabapentin or the amount of the active utilized.
Blakemore teaches a composition for the treatment of conditions such as epilepsy and neurodegenerative disorders (see column 1, lines 15-17, and column 3, lines 49-54).  Said composition can be in the form of a tablet (see column 13, lines 62-64 and compositions A-F, column 59).  Said composition is taught as being Gabapentin or a derivative, prodrug, or pharmaceutically acceptable salt thereof (see column 1, lines 15-17).  Said composition can comprise about 50% active ingredient (see compositions A-F, column 59).   Said composition can further comprise release rate modifying anionic polymers of methacrylic acid and methacrylic acid methyl ester (Eudragit L), said anionic polymer being present as about 9% in capsules and 3.5% in tablets (see column 59, line 49 through column 60, line 1 and column 60, line 57 through column 61, line 32).  Said active ingredient is present in amounts ranging from 100-500 mg/tablet (see examples A-F, column 59).  The active can be in crystalline form (see column 14, lines 5-6).  The composition can comprise excipients such as lubricants and diluents (see column 14, lines 11-26).  It is further taught that the composition comprises a lubricant, namely glyceryl behenate or magnesium stearate (see column 14, lines 22-23).  Said lubricant can be utilized in an amount of 1% or more in examples A-F, column 59.  
	Gallop teaches 1-{[(alpha-isobutanoyloxyethoxy)carbonyl]aminomethyl}-1-cyclohexane acetic acid is a useful prodrug of gabapentin (see Abstract and [0325]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the Gabapentin prodrug of Gallop in the invention of Odidi.  One would have been motivated to do so since the prodrugs of Gallop are taught as being useful for treating or preventing common diseases and/or disorders (see Gallop, Abstract) and the use of prodrugs to increase solubility is well known in the art.  There would be a reasonable expectation of success in the use of the prodrug of Gallop in the invention of Odidi and Blakemore since Odidi directly teaches the use of Gabapentin, and Blakemore teaches a composition with similar components which utilizes Gabapentin prodrugs (see for instance, Blakemore, column 2, lines 10-60).  
	It is noted that the limitations of “when administered to one or more…” and “which dosage form when placed in” are limitations which would necessarily occur when the composition is placed in a similar environment.  Said limitations are necessarily met by the composition since the components are taught in similar, if not the same, amounts.  Furthermore, the composition is able to be utilized in the prescribed manner.    
	It is further noted that the present claims are directed to a product, rather than a method.  Therefore, the limitation of when the human patients last ate, or began eating, does not further limit the dosage form. Further, the amounts in the claims and the art are modified by the term about, wherein said concept is being broadly interpreted since there are no definitions of the term about.     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to optimize the amount of active agent delivered to a patient in the composition of Odidi, Blakemore, and Gallop.  One would have been motivated to do so since Blakemore teaches that the composition is to be administered three times per day, and that said dosage should equal between 0.01 and 100mg/kg daily.  Therefore, the dosage depends on the weight of the patient, and the desired strength.  Furthermore, the values of Blakemore overlap with the values of the instant invention.  It is noted that MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Response to Arguments
Applicant’s arguments in the remarks filed 05/03/2022 are directed to a rejection that did not include Odidi, wherein the inclusion of Odidi in the rejection overcomes Applicant’s argument that the prior art does not teach the instantly claimed release rate polymers.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611